DETAILED ACTION
This is the Office action based on the 16765040 application filed May 18, 2020, and in response to applicant’s argument/remark filed on November 30, 2022.  Claims 6, 14 and 22-23 are currently pending and have been considered below.  Applicant’s cancellation of claims 1-5, 7-13 and 15-21 acknowledged.  Claims 14 withdrawn from consideration.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 Claim Interpretations
Applicant has elected Group I, which is drawn to a chemical composition, in response to the Election/Restriction requirement.  Note that the claims are directed towards a chemical composition and as such will be examined under such conditions. The process of using the composition or the material that the composition acts upon are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details). 
Claim 6 recites the term “degree of association”. The specification defines this term as “degree of association=average secondary particle diameter/average primary particle diameter” ([0055]).  This definition will be used for the purpose of examining.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 22 and 23 rejected under U.S.C. 103 as being unpatentable over Kitamura et al. (U.S. PGPub. No. 20160068713), hereinafter “Kitamura”, in view of Lam et al. (U.S. PGPub. No. 20170014969), hereinafter “Lam”, and Ashitaka et al. (U.S. PGPub. No. 20130205682), hereinafter “Ashitaka”:--Claim 6, 22, 23: Shinoda teaches a polishing composition for semiconductor processing ([0001-0003]), comprisingabrasive grains, such as “alumina, silica, titania, ceria, zirconia, and magnesia, as well as products co-formed from these, or a mixture thereof” , wherein “Silica, especially colloidal silica and ceria, are preferred polishing agents” ([0069])    Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a mixture of colloidal silica abrasive grains and ceria abrasive grains as the polishing agents in the invention of Shinoda.     Kitamura fails to teach that the ceria abrasive particle may be a wet ceria particle.      Lam, also directed to a polishing composition comprising a combination of ceria abrasive particles and silica abrasive particles ([0038]), discloses that the ceria abrasive particles may be wet-process ceria particles ([0040, 0042]).     Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a wet ceria particle as the ceria abrasive particles, as taught by Lam, in the invention of Kitamura because Kitamura is silent about a method of producing the ceria abrasive particles, and Lam teaches that such wet-process ceria particles would be effective.      Kitamura fails to teach that the colloidal silica abrasive grains are non-spherical..      Ashitaka, also directed to a polishing composition for semiconductor processing ([0001]), teaches that it is advantageous to use non-spherical colloidal silica abrasive grains to obtain a higher polishing rate ([0002]).     Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use non-spherical colloidal silica abrasive grains in the invention of Kitamura because Kitamura is silent about a shape of the colloidal silica abrasive grains, and Ashitaka teaches that non-spherical colloidal silica abrasive grains would produce a higher polishing rate.      Kitamura further teaches that “When the polishing agent is incorporated in slurry, the content should exceed 0.1% by mass, preferably a range of 5 to 50% by mass. In still more preferable slurry compositions, the polishing agent should have 8 to 50% by mass of colloidal silica added.” ([0070]).    Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a mixture comprising 8-50 wt.% of non-spherical colloidal silica abrasive grains, and 5-50 wt.%  wet ceria abrasive grains in the invention of Shinoda.  It is noted that this overlaps the claimed range of “a content of the wet ceria particles in the polishing agent is 1.5 times to 3.0 times as high as a content of the non-spherical silica particles in a mass ratio, and a total content of the wet ceria particles and the non-spherical silica particles in the polishing agent is more than 20 parts by mass to 50 parts by mass per 100 parts by mass of the polishing agent” recited in claim 6, “the total content of the wet ceria particles and the non-spherical silica particles in the polishing agent is 40 parts by mass to 50 parts by mass per 100 parts by mass of the polishing agent” recited in claim 22, and “the total content of the wet ceria particles and the non-spherical silica particles in the polishing agent is 40 parts by mass to 50 parts by mass per 100 parts by mass of the polishing agent” recited in claim 23.      Kitamura further teaches that “the mean particle diameter of the primary particles of the polishing agent can be in the range of 0.01 to 3 μm, preferably 0.01 to 0.8 μm, and most preferably 0.02 to 0.5 μm, e.g. from the perspective of enhancing the polishing rate. Furthermore, when secondary particles are formed through aggregation of primary particles, the mean particle diameter of the secondary particles should be in the range of 0.02 to 3 μm, preferably 0.05 to 1.5 μm, most preferably 0.1 to 1.2 μm” ([0072]).  It is noted that this overlaps the claimed range of “the wet ceria particles have a degree of association of 1.0 to 3.0, the non-spherical silica particles are associated silica particles and have a degree of association of 2.0 to 3.5”, according to the definition “degree of association=average secondary particle diameter/average primary particle diameter” in the specification.

Claims 6 and 22-23 rejected under U.S.C. 103 as being unpatentable over Kazuhiko et al. (JP2012143845), hereinafter “Kazuhiko”, in view of Lam et al. (U.S. PGPub. No. 20170014969), hereinafter “Lam”, and Park et al. (U.S. PGPub. No. 20170029664), hereinafter “Park”.--Claims 6, 22, 23: Kazuhiko teaches a polishing composition for a glass substrate, comprisinga combination of ceria abrasive particles and silica abrasive particles, wherein the content of the ceria abrasive particles in the composition is 4-20 wt.% and the weight ratio of the ceria abrasive particles to silica abrasive particles is 5/95 to 30/70 (abstract), and wherein the silica abrasive particles have irregular shape ([0029]).     Kazuhiko further teaches that the ceria abrasive particles have a primary particle diameter more preferably 10-50 nm ([0022]), and may be produced by conventionally known method, such as a hydrothermal synthesis method ([0020]), but fails to teach that the ceria abrasive particle may be a wet ceria particle.      Lam, also directed to a polishing composition comprising a combination of ceria abrasive particles and silica abrasive particles ([0038]) having a median size of 40 nm-100 nm ([0054]), discloses that the ceria abrasive particles may be wet-process ceria particles ([0040, 0042]).     Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a wet ceria particle as the ceria abrasive particles, as taught by Lam, in the invention of Kazuhiko because Kazuhiko teaches that the ceria abrasive particles may be produced by conventionally known method, and Lam teaches that such wet-process ceria particles would be effective.      Kazuhiko further teaches that the ceria abrasive particles have a primary particle diameter more preferably 7-100 nm ([0028]), and have irregular shape ([0029]).      It is noted that the above size ranges overlap the size ranges recited in claim 6.      Lam further teaches that the wet ceria particles have cationic zeta potential that creates repulsive forces between the ceria particles ([0051]).  It is noted that this would cause the ceria particles to less likely to agglomerate, resulting in a smaller secondary particle size.      Kazuhiko and Lam fail to teach the claimed degree of association.  Please see Claim Interpretation for a definition of this term.       Park, also directed to a polishing composition comprising ceria abrasive particles and silica abrasive particles having a median size of 40 nm-100 nm ([0042, 0044]), teaches that “the particles may have any shape for facilitating an adhesion of the dispersing agent such as a spherical shape, a square shape, a needle shape, a plate shape or the like.  In some embodiments, an average diameter of a primary particle of the abrasive particle may be in a range from about 40 nm to about 100 nm, and an average diameter of a secondary particle may be in a range from about 60 nm to about 150 nm”.  ([0043-0044]).       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use abrasive particles having the size distribution taught by Park in the invention of Kazuhiko modified by Lam because Kazuhiko and Lam fail to teach the claimed degree of association and Park teaches that such size distribution would be effective for the polishing.      It is noted that the above primary and secondary particle sizes overlap the claimed size ranges in claim 6.  It is further noted that the high cationic zeta potential of the ceria particles would result in a smaller secondary particle size for the ceria particles, as explained above. 
Response to Arguments
Applicant's arguments filed November 30, 2022 have been fully considered as follows:--Regarding Applicant’s argument that Kazuhiko, Lam, and Park neither disclose nor suggest the combination of claim features of claim 6 and remarkable effect achieved by such a combination, this arguments is not persuasive.  Kazuhiko as modified by Lam, and Park teaches all features of claim 6, as explained above.   Regarding Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).--Nevertheless, to clarify the issue and promotes further understanding. anew grounds of rejection based on newly found prior arts are shown above.--It is noted that claim 6 in the current Office action is not equivalent to claim 13 in the previous Office action.  Claim 6 in the current Office action recites “a total content of the wet ceria particles and the non-spherical silica particles in the polishing agent is more than 20 parts by mass to 50 parts by mass per 100 parts by mass of the polishing agent”, wherein claim 13 in the previous Office action recites “a total content of the wet ceria particles and the non-spherical silica particles in the polishing agent is 20 parts by mass to 50 parts by mass per 100 parts by mass of the polishing agent” (emphasis added).  It is noted that the phrase “more than 20 parts by mass to 50 parts by mass per 100 parts by mass” is interpreted as greater than 20 parts by mass and less than or equal to 50 parts by mass, whereas the phrase “20 parts by mass to 50 parts by mass per 100 parts by mass” is interpreted as greater than or equal to 20 parts by mass and less than or equal to 50 parts by mass.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713